Advisory Action Continuation Page

Claim Comment
As to claim 7, the Examiner reads the phrase “the glass further includes a balance of further constituents which does not exceed a proportion of 5 mol%, and said balance contains oxides that are not present in the constituent phases” to mean that the further constituents of the balance do not include any oxides that have cations that have been previously recited in constituent phases, which includes the follow cations: Na, Al, Si, B, K, Ca, Mg, Sr, Ba, Zn, and Ti. These cations are not present in the balance of the glass composition, whether in a simple or complex oxide form such as BaO or Gerstley Borate [Ca3(BO3)2].  
With the amendment to claim 7 filed 3 June 2022 and the above explanation on how the claim is being interpreted, the 35 U.S.C. § 112 (b) rejection of claims 7 and 8  has been overcome.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June 2022 has been considered by the Examiner. The German Office Action has not been considered since it is in German and no English translation has been provided.  
The Examiner does note  that the several of the Examples of US 6,794,323 and US 7,491,668 appear to anticipate or render obvious at least claim 1.




/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
EAB
13 June 2022